NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUSSELL K. HUNT,                                No.    18-16064

                Petitioner-Appellant,           D.C. No. 2:15-cv-01564-JKS

 v.
                                                MEMORANDUM*
PEOPLE OF THE STATE OF
CALIFORNIA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   James K. Singleton, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Former California state prisoner Russell K. Hunt appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253 and, reviewing de novo, see Maciel v. Cate,

731 F.3d 928, 932 (9th Cir. 2013), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We first reject the government’s argument that Hunt’s unconditional release

from custody deprives this court of jurisdiction over his habeas petition. There is

an irrefutable presumption that collateral consequences flow from a criminal

conviction, and a habeas petitioner’s timely challenge to his criminal conviction

therefore “continues to present a live controversy” even after the petitioner is

unconditionally released from custody. See Chaker v. Crogan, 428 F.3d 1215,

1219 (9th Cir. 2005).

      Turning to the merits, Hunt argues that there was insufficient evidence to

support a finding that he made a credible threat with intent to place the victim in

fear for her or her family’s safety, as is required for California state convictions for

stalking and stalking with a court order in effect. See Cal. Penal Code § 646.9(a)

and (b). We are not persuaded. The evidence at trial showed that Hunt engaged in

an escalating pattern of behavior over a period of years, contacting his victim in

increasingly intrusive and threatening ways, continuing to do so even after

repeatedly being asked to stop, tracking her down after she moved, and continuing

to contact her after she obtained a temporary restraining order against him.

Especially given Hunt’s history of having restraining orders obtained against him

by two previous victims, and viewing the evidence “in the light most favorable to

the prosecution,” Jackson v. Virginia, 443 U.S. 307, 319 (1979), a rational jury

could have found that, even without a direct or overt threat, Hunt’s pattern of


                                           2                                     18-16064
behavior amounted to a credible threat made with intent to place the victim in fear

for her or her family’s safety. The California Court of Appeal’s conclusion that

there was sufficient evidence to convict Hunt of stalking and stalking with a court

order in effect did not involve an objectively unreasonable application of Jackson.

See Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam) (“Jackson claims

face a high bar in federal habeas proceedings because they are subject to two layers

of judicial deference.”); see also 28 U.S.C. § 2254(d).

      We deny Hunt’s motion to expand the certificate of appealability. See 9th

Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                         3                                   18-16064